Exhibit 10.3

CREE, INC.

SEVERANCE AGREEMENT

This Severance Agreement (the “Agreement”) is entered into as of September 29,
2006 (the “Effective Date”) by and between Cree, Inc. (the “Company”) and John
T. Kurtzweil (“Executive”).

1. Background. As of the Effective Date, Executive has been employed by the
Company as its Executive Vice President-Finance, Chief Financial Officer and
Treasurer. The period during which Executive is employed by the Company is
referred to in this Agreement as the “Employment Term.” The Company and
Executive are entering into this Agreement to provide Executive severance
benefits, as set forth herein, in connection with termination of Executive’s
employment following any Change in Control that may occur during the Employment
Term and in certain other circumstances.

2. At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment. Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, upon written notice to the other party, with or without good cause or for
any or no cause, at the option either of the Company or Executive. However, as
described in this Agreement, Executive may be entitled to severance benefits
depending upon the circumstances of Executive’s termination of employment.
Executive agrees to resign from all positions held with the Company and its
affiliates immediately following the termination of his employment if the
Company’s Board of Directors (the “Board”) so requests.

3. Term of Agreement. This Agreement will have an initial term of one year
commencing on the Effective Date. On the first anniversary of the Effective Date
and on each anniversary of the Effective Date thereafter, this Agreement
automatically will renew for an additional one-year term unless either party
provides the other party with written notice of non-renewal at least 120 days
prior to the date of automatic renewal or unless Executive’s employment
terminates for any reason prior to the anniversary date. Notwithstanding any
contrary provision in this Section 3, in the event of a Change in Control during
the Employment Term, this Agreement will continue for twelve months after the
effective date of the Change in Control.

4. Severance.

(a) Termination Without Cause or Resignation for Good Reason not in connection
with a Change in Control. If Executive’s employment is terminated by the Company
without Cause or by Executive for Good Reason, and the termination is not in
Connection with a Change in Control, then, subject to Section 4(d)(i) and
Section 5 below, Executive will receive: (i) continued payment of base salary
for twelve (12) months following the termination of Executive’s employment in
accordance with the Company’s regular payroll cycle, and (ii) reimbursement of
premiums through the Company’s payroll system as explained below for
continuation of medical benefits for Executive, Executive’s spouse, and
Executive’s eligible dependents under the Company’s Benefit Plans under the
Consolidated Omnibus Budget Reconciliation Act of 1986, as amended (“COBRA”) for
twelve (12) months following



--------------------------------------------------------------------------------

Executive’s termination of employment; provided Executive validly elects to
continue coverage under COBRA, continues coverage in accordance with applicable
law, and pays the applicable premiums to the Company’s COBRA administrator when
due. When applicable, COBRA premiums will be reimbursed as follows: the monthly
COBRA premium in effect at the time of termination will be multiplied by twelve
and the product will be divided by the number of pay periods remaining in the
twelve (12) months following the termination of Executive’s employment, and an
amount equal to the result (i.e., the quotient rounded to the nearest whole
cent) will be included in Executive’s compensation each of the remaining pay
periods, so long as Executive remains eligible for reimbursement of COBRA
premiums under the terms of this Agreement.

(b) Termination Without Cause or Resignation for Good Reason in connection with
a Change in Control. If Executive’s employment is terminated by the Company
without Cause or by Executive for Good Reason, and the termination is in
Connection with a Change in Control, then, subject to Section 4(d)(i) and
Section 5 below, Executive will receive: (i) continued payment of base salary
for twelve (12) months following the termination of Executive’s employment in
accordance with the Company’s regular payroll cycle, (ii) reimbursement of
premiums through the Company’s payroll system as explained above for
continuation of medical benefits for Executive, Executive’s spouse, and
Executive’s eligible dependents under the Company’s Benefit Plans under the
Consolidated Omnibus Budget Reconciliation Act of 1986, as amended (“COBRA”) for
twelve (12) months following Executive’s termination of employment; provided
Executive validly elects to continue coverage under COBRA, continues coverage in
accordance with applicable law, and pays the applicable premiums to the
Company’s COBRA administrator when due, and (iii) accelerated vesting of all of
Executive’s then outstanding, unvested equity awards.

(c) Sole Right to Severance. Any severance payment will be paid pursuant to and
in accordance with the Company’s Severance Program. This Agreement is intended
to represent Executive’s sole entitlement to severance payments and benefits in
connection with the termination of his employment, except for such payments and
benefits to which Executive would be entitled as an employee of the Company in
the absence of this Agreement.

(d) Section 409A.

(i) Notwithstanding anything to the contrary in this Agreement, if the Company
determines, in its good faith judgment, that the Executive is a “specified
employee” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations thereunder (the “Code”), the Company will
restructure payment of the severance benefits so that the severance benefits
will accrue during the first six (6) months after the Executive’s termination,
and the accrued amount will be paid in a lump sum payment on the first regular
payroll payment date after expiration of the 6-month period, with all subsequent
payments, if any, made in accordance with the Company’s regular payroll cycle as
otherwise provided in this Agreement.

 

2



--------------------------------------------------------------------------------

(ii) The Executive agrees to work in good faith with the Company to consider
amendments to this Agreement which are necessary or appropriate to avoid
imposition of any additional tax or income recognition under Section 409A of the
Code prior to the actual payment to the Executive of payments or benefits under
this Agreement.

5. Conditions to Receipt of Severance; No Duty to Mitigate.

(a) Separation Agreement and Release of Claims. The receipt of any severance
pursuant to Section 4 will be subject to Executive signing and not revoking a
release of claims in substantially the form attached as Exhibit A, but with any
appropriate modifications, reflecting changes in applicable law, as is necessary
or appropriate to provide the Company with the protection it would have if the
release were executed as of the Effective Date. No severance will be paid or
provided until the separation agreement and release of claims become effective.

(b) Nondisparagement. During the Employment Term and for twelve (12) months
thereafter, Executive will not knowingly disparage, criticize, or otherwise make
any derogatory statements regarding the Company, its directors, or its officers.
The foregoing restrictions will not apply to any statements that are made
truthfully in response to a subpoena or other compulsory legal process.

(c) Other Requirements. Executive’s receipt of continued severance payments will
be subject to Executive continuing to comply with the terms of the Confidential
Information Agreement.

(d) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.

6. Definitions.

(a) Benefit Plans. For purposes of this Agreement, “Benefit Plans” means plans,
policies, or arrangements that the Company sponsors (or participates in) and
that immediately prior to Executive’s termination of employment provide
Executive, Executive’s spouse, and/or Executive’s eligible dependents with
medical, dental, or vision benefits. Benefit Plans do not include any other type
of benefit (including, but not by way of limitation, financial counseling,
disability, life insurance, or retirement benefits).

(b) Cause. For purposes of this Agreement only, “Cause” means Executive’s:
(i) gross negligence or willful misconduct in the performance of his duties to
the Company after one written warning detailing the concerns and offering the
Executive the opportunity to cure; (ii) material and willful violation of any
federal or state law; (iii) commission of any act of fraud with respect to the
Company; (iv) conviction of, plea of nolo contendre to, or grant of prayer of
judgment continued with respect to, a felony or any crime that the Chief
Executive Officer or the Board reasonably believes has had or will have a
material detrimental effect on the Company’s reputation or business;
(v) material breach of his Confidential Information Agreement, which breach is
(if capable of cure) not cured within thirty (30) days after the Company
delivers written notice to Executive of the breach; (vi) death; or (vii) the
Executive has been disabled within the meaning of the Company’s long-term
disability insurance program for a period of six months and is unable to return
to work after such six-month period, with or without reasonable accommodation.

 

3



--------------------------------------------------------------------------------

(c) Change in Control. For purposes of this Agreement, “Change in Control” will
have the same meaning as in Section 7.1 of the Company’s Equity Compensation
Plan (as amended and restated August 5, 2002 and without regard to any
subsequent amendments).

(d) Confidential Information Agreement. For purposes of this Agreement,
“Confidential Information Agreement” means the Company’s standard form of
Employee Agreement Regarding Confidential Information, Intellectual Property,
and Non-Competition executed by Executive in favor of the Company concurrently
with the execution of this Agreement, as such Confidential Information Agreement
may be amended from time to time by mutual written agreement of the parties.

(e) Good Reason. For purposes of this Agreement, “Good Reason” means any act of
the Company, without Executive’s consent, that materially and adversely
diminishes the Executive’s duties or responsibilities; provided that, in the
event of the happening of such act, the Executive must notify the Board in
writing of the act and the basis for his belief that it constitutes Good Reason.
The Company will have thirty (30) days from its receipt of such notice to remedy
any act giving rise to a claim of Good Reason before Executive may take further
action hereunder on the basis of such act. Executive’s actions approving any
change, reduction, requirement, or occurrence in his role as Executive Vice
President-Finance, Chief Financial Officer or Treasurer (that otherwise may be
considered Good Reason) will be considered consent for the purposes of this Good
Reason definition.

(f) In Connection with a Change in Control. For purposes of this Agreement, a
termination of Executive’s employment with the Company is “in Connection with a
Change in Control” if Executive’s employment is terminated within twelve
(12) months following a Change in Control.

7. Indemnification. Subject to applicable law, Executive will be provided
indemnification to the maximum extent permitted by the Company’s bylaws and
Articles of Incorporation, with such indemnification to be on terms determined
by the Board or any of its committees, but on terms no less favorable than
provided to any other Company executive officer or director and subject to the
terms of any separate written indemnification agreement.

8. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors, and legal representatives of Executive upon
Executive’s death, and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation, or other business entity which at any time, whether by
purchase, merger, or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance, or other
disposition of Executive’s right to compensation or other benefits will be null
and void.

9. Notices. All notices, requests, demands, and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one day after being sent overnight by a
well established commercial overnight service, or (c) four days after being
mailed by registered or certified mail, return receipt

 

4



--------------------------------------------------------------------------------

requested, prepaid and addressed to the parties or their successors at the
following addresses, or at such other addresses as the parties may later
designate in writing:

If to the Company:

Attn: Vice President, Administration

Cree, Inc.

4600 Silicon Drive

Durham, NC 27703

If to Executive:

at the last residential address known by the Company.

10. Severability. If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this Agreement
will continue in full force and effect without said provision.

11. Arbitration. The Parties agree that any and all disputes arising out of the
terms of this Agreement, Executive’s employment by the Company, Executive’s
service as an officer or director of the Company, or Executive’s compensation
and benefits, their interpretation, and any of the matters herein released, will
be subject to binding arbitration in Durham, North Carolina before the American
Arbitration Association under its National Rules for the Resolution of
Employment Disputes, supplemented by the North Carolina Rules of Civil
Procedure. The Parties agree that the prevailing party in any arbitration will
be entitled to injunctive relief in any court of competent jurisdiction to
enforce the arbitration award. The Parties hereby agree to waive their right to
have any dispute between them resolved in a court of law by a judge or jury.
This paragraph will not prevent either party from seeking injunctive relief (or
any other provisional remedy) from any court having jurisdiction over the
Parties and the subject matter of their dispute relating to Executive’s
obligations under this Agreement and the Confidential Information Agreement.

12. Expenses of Enforcement. In the event of a dispute relating to any provision
of this Agreement, the Company will reimburse Executive’s fees and expenses as
incurred quarterly, including reasonable attorneys’ fees, in connection with
such dispute, provided Executive prevails on at least one material issue in such
dispute, or provided an arbitrator does not determine that Executive’s legal
positions were frivolous or without legal foundation. In the event Executive
does not so prevail or in the event of such determination, Executive will repay
to the Company any amounts previously reimbursed by it, and Executive will
reimburse the Company for its fees and expenses, including reasonable attorneys’
fees, incurred in connection with the dispute.

 

5



--------------------------------------------------------------------------------

13. Integration. This Agreement, together with the letter agreement between the
parties dated September 1, 2006, the Confidential Information Agreement, and the
standard equity plan documents governing Executive’s outstanding equity awards,
represent the entire agreement and understanding between the parties as to the
subject matter herein and supersedes all prior or contemporaneous agreements
whether written or oral. No waiver, alteration, or modification of any of the
provisions of this Agreement will be binding unless in a writing and is signed
by duly authorized representatives of the parties hereto.

14. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

15. Survival. The Confidential Information Agreement, the Company’s and
Executive’s responsibilities under Sections 4 and 5, Sections 7, 8, 11 and 12,
and all other provisions that expressly or by their nature survive, will survive
the termination or expiration of this Agreement.

16. Headings. All captions and Section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

17. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

18. Governing Law. This Agreement will be governed by the laws of the State of
North Carolina as if executed and to be performed wholly within such State.

19. Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

20. Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

[Next Page is Signature Page]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year written
below.

COMPANY:

CREE, INC.

 

By:

 

/s/ Brenda F. Castonguay

    Date: October 16, 2006   Brenda F. Castonguay       Vice President,
Administration       EXECUTIVE:      

/s/ John T. Kurtzweil

John T. Kurtzweil

    Date: October 16, 2006

 

7